IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,             : No. 99 EAL 2018
                                           :
                     Respondent            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
 EDGAR MARTINEZ,                           :
                                           :
                     Petitioner            :


                                     ORDER



PER CURIAM

      AND NOW, this 10th day of July, 2018, the Petition for Allowance of Appeal and

Application for Relief are DENIED.